 1   LAW OFFICE OF ALEKXIA TORRES STALLINGS
     Alekxia Torres Stallings, State Bar No 296418
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: lextorres@lawtorres.com
 5
     Attorney for:
 6   NAHED MISHMISH
 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                          Case No. 1:20-cr-00210-DAD-BAM
11                       Plaintiff,                      STIPULATION AND ORDER TO
                                                         REMOVE THE LOCATION
12            v.                                         MONITORING CONDITION
13    NAHED MISHMISH,
14                       Defendants.
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE BARBARA
17   A MCAULIFFE AND MELANIE ALSWORTH ASSISTANT UNITED STATES ATTORNEY:
18          COMES NOW Defendant, NAHED MISHMISH, by and through his attorney of record,

19   ALEKXIA TORRES STALLINGS, and at the request of Pretrial Services, hereby moves that the

20   court amend the conditions of release.

21   On November 9, 2020. Mr. Mishmish was ordered release on several Pretrial conditions and a

22   property bond. Conditions of release, to wit, “Participate in the Location Monitoring Program and

23   abide by all of the requirements of the program, under the direction of Supervising, Agency,

24   which will include a location monitoring bracelet”. Pretrial Services has advised that the

25   defendant has complied with his conditions of release over the last six months without any

26   violations or incidents reported. Counsel is seeking to remove defendant’s location monitoring

27   condition, and Pretrial Services agrees with this request. All prior orders are to remain in full

28   force and effect.
                                                        1
 1           AUSA Melanie Alsworth has no objection to the amendment of the condition. I have also

 2   been in contact with Pretrial Servics Officer Alex Wamboldt and he has no objection to amending

 3   said condition.

 4

 5
             IT IS SO STIPULATED.
 6                                                              Respectfully Submitted,
     DATED: June 1, 2021                                    /s/ Alekxia Torres Stallings ___
 7                                                              ALEKXIA TORRES STALLINGS
                                                                Attorney for Defendant
 8
                                                                NAHED MISHMISH
 9

10
     DATED: June 1, 2021                                        /s/ Melanie Alsworth
11                                                              MELANIE ALSWORTH
12                                                              Assistant U.S. Attorney

13

14                                             ORDER
15

16
             IT IS SO ORDERED that Nahed Mishmish’s Pretrial Supervision be amended and his
17
     location monitor be removed. Mr. Mishmish must abide by all the conditions of his conditions of
18
     his release.
19

20

21

22   Date:
                                                         United States Magistrate Judge
23

24

25

26

27

28
                                                     2
